DETAILED OFFICE ACTION
Election of Group II was made without traverse in the reply filed on 6/24/2020.Groups I and III are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  
Drawings
The replacement figure filed 6/30/2020 does not have a label.  The original figure labels have not been maintained in the replacement figure filed 6/30/2020. To maintain continuity with the original Hague application, the original figure labels must be maintained in accordance with Hague section 405 (a). Applicant must revert to the original figure numbering and include a figure label on the replacement sheet. For example:  2.7
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Original figure labels must be maintained.
Specification
The figure descriptions in the specification of 6/24/2020 improperly address the  views shown in the drawings. The labels in the figures do not contain the word figure. Therefore, for consistency with the original hague labelling, the labels must be drawn to the view numbers without the word “Figure.”


Claim
A design patent application may only include a single claim. The specific wording of the claim must be in formal terms to the ornamental design for the singular article of manufacture. (37 CFR 1.1025). For example:
--CLAIM:  The ornamental design for a tuxedo collar as shown and described. --
	
Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is considered indefinite because the photographs showing 2.1-2.6 are of poor quality and one exact appearance has not been shown and described. It is unclear how the views combine to form the article shown in 2.7. Additionally, the scope of the claim is not definitely described.
A. The views lack definition and the configuration and appearances shown throughout are inconsistent. All of the views are solid black and show only outlines that seem unrelated in size and proportion and configuration. The internal contours and forms inside the solid black outlines are not defined. The views 2.1-2.6 appear as flat solid tone with no definable three dimensional shape. All of the views are varied sizes and may have different proportions. None of the views seem to show the same subject matter or clearly define the shape and configuration of the claim. For example:
2.1 and 2.2 show a “boomerang shaped article” with 15 protruding narrow rectangular features on one side. The article has no visible contours and is solid flat black. The only definition of the shape is the outline since the form is solid black.

    PNG
    media_image1.png
    367
    641
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    337
    527
    media_image2.png
    Greyscale

2.5 and 2.6 show an article in solid black without any definition other than an outline. The outline is blurry but may be pointed at the top with five irregularly spaced triangular features along the line and a bottom triangular feature that may have holes in it. 

    PNG
    media_image3.png
    623
    748
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    783
    877
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    418
    549
    media_image5.png
    Greyscale

B. The descriptive statement describes light gray features forming no part of the claim, but based on the various tones of gray and black in the views, it is unclear what is considered by the applicant to be “light gray.” The scope of the claim has not been definitely described. 
A claim boundary may be used to overcome this point of rejection by clearly placing a dot dash dot broken line at the boundary of the subject matter applicant considers to be claimed. 

    PNG
    media_image6.png
    731
    786
    media_image6.png
    Greyscale

Due to the poor quality of the disclosure and the extremely unrelated views and subject matter, one exact shape, appearance, surface description, contours and configuration of a tuxedo collar have not been shown or described. 
It is unclear how the views combine to show one claimed article. 

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
The visual disclosure of the claimed design as originally filed is of such poor quality that its overall shape and appearance cannot be understood. 
The views lack clarity, precision and inconsistently show the shapes and placements of features. The drawings do not show one clear and defined appearance. It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121 ). 
It is not believed that the disclosure of the claimed design can be completed without the introduction of new matter.
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b).  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00AM- 5:00PM, PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at [Jennifer.Watkins@uspto.gov] to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

	/JENNIFER L WATKINS/             Examiner, Art Unit 2915